Citation Nr: 1105388	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-45 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

1.  Entitlement to an increased rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:  Andrew Rutz, Esquire


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran exhibits such symptoms as hypervigilence, flashbacks, 
nightmares, suicidal ideation, social avoidance, irritability, 
impaired impulse control, near continuous depression and 
difficulty in establishing and maintaining effective work and 
social relationships, due to PTSD.


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent for PTSD have 
been met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. §1155; 
38 C.F.R. §4.1.

Each disability must be considered from the point of view of the 
Veteran working or seeking work. 38 C.F.R. §4.2.  Where there is 
a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.

The VA's Schedule for Rating Disabilities represents the average 
impairment in earning capacity resulting from injuries incurred 
in military service and the residual conditions in civil 
occupations.  38 U.S.C.A. §1155; 38 C.F.R. §§3.321(a), 4.1, 4.10.  
Where, as here, entitlement to service-connection has been 
established, but a higher disability rating is at issue, the 
extent of impairment throughout the entire period, beginning with 
the filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are warranted.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a 
disability rating is initially assigned, separate ratings should 
be considered for separate periods of time, known as staged 
ratings).  Since the Veteran is being granted an increased rating 
back to the date of filing of the claim (April 15, 2008), a 
staged rating is not appropriate in this case.

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. §4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. §4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. §4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. §4.130, Diagnostic Code 9411.


Background and Recitation of Evidence

A December 1993 rating decision granted service connection for 
PTSD for the Veteran at a rating of 30 percent, effective June 7, 
1993.  A November 1996 rating decision decreased the Veteran's 
service connection rating for PTSD from 30 percent to 10 percent, 
effective March 1, 1997.  A July 2008 rating decision increased 
the Veteran's service connection rating for PTSD from 10 percent 
to 30 percent effective April 15, 2008.  An October 2010 rating 
decision increased the Veteran's service connection rating for 
PTSD from 30 percent to 50 percent, effective April 15, 2008.  
The Veteran seeks an increased rating in excess of 50 percent.

In his April 2008 claim, the Veteran indicated that he 
experienced flashbacks, nightmares and periods of "loss of 
time."  The Veteran also indicated that he was suffering from 
extreme depression and a feeling of guilt for surviving Vietnam.

VA treatment records indicate that the Veteran has been attending 
PTSD Group Counseling sessions at a VA Outpatient Clinic since 
June 2009.  These VA treatment records show that the Veteran has 
been alert and oriented as well as casually dressed with adequate 
hygiene at these meetings.  These VA treatment records also show 
that the Veteran participated in these meetings and his eye 
contact, insight and judgment were good.

The Veteran underwent a VA examination in May 2008, whereby he 
reported that he was experiencing nightmares two to three times 
per week to monthly.  The Veteran also reported that he was 
experiencing vivid flashbacks, especially when driving long 
distances and when driving a truck.  The Veteran also experienced 
ongoing problems with elevated startle response, hypervigilance, 
hyperarousal and had a numbing of feelings.  The Veteran's 
outlook about himself and his future was poor and hopeless.  The 
Veteran admitted to suicide ideation and that he had suicidal 
thoughts every couple of months; however, he stated he did not 
have any suicidal intentions or plans at the time of the 
examination.

The Veteran also stated that he had problems controlling his 
anger and he has poor relationships with his children and he only 
has one friend.  The Veteran reported that despite 38 years of 
marriage to the same woman, his relationship is quite 
"stressed."  The Veteran was unemployed at the time of the VA 
examination and had been unemployed since January 2006 when the 
motor home manufacturing company he worked for went out of 
business.  While working for the motor home manufacturing 
company, the Veteran reported that his level of production was 
impaired because of his social problems at work and his problems 
in handling authority.  The Veteran stated that he would often 
experience flashbacks at work and had poor concentration.

Based on the information presented by the Veteran, the VA 
examiner concluded that the Veteran had moderate to severe social 
and family impairment and that he had considerable social 
avoidance and problems with anger.  The VA examiner also stated 
that the Veteran had moderate to severe impairment at work and 
that he is unable to get along with peers and supervisors.  The 
VA examiner also noted that the Veteran has moderate problems 
with concentration and short-term memory.  The VA examiner also 
concluded that the Veteran had impaired impulse control and 
judgment and this condition continues to negatively impact his 
work and interpersonal relationships.  The VA examiner found that 
the Veteran exhibited a Global Assessment of Functioning (GAF) 
level of 51 and that in the previous 12 months, the Veteran's GAF 
range was 50 to 55.

In a statement dated October 2009, T.H., one of the Veteran's 
former work supervisors stated that the Veteran had issues with 
concentration, memory and following instructions.  T.H. stated 
that he would be very "careful" in considering the Veteran for 
any future employment if an opportunity ever arose.

In her December 2009 Function Report to the Social Security 
Administration as part of the Veteran's application to receive 
Social Security Disability (SSD) benefits, the Veteran's wife 
stated that the Veteran repaired items in the house and drove to 
the store alone to pick up supplies.  The Veteran's wife also 
noted that the Veteran has nightmares unless he takes his 
medication and that he needs to be reminded to take his 
medication.  The Veteran's wife noted that the Veteran has no 
problem with maintaining personal care or hygiene.  The Veteran's 
wife also noted that the Veteran did not pay the bills because he 
cannot handle money very well.  The Veteran's wife said that the 
Veteran likes to spend a lot of time alone and that the Veteran 
has one close friend.  The Veteran's wife also noted that the 
Veteran goes to church with her once per week and plays cards 
with her and other friends once per month.  The Veteran was 
granted SSD benefits in February 2010.

At his February 2010 hearing before a Decision Review Officer at 
the RO, the Veteran testified that he gets panic attacks when he 
walks into a large building like a department store, mall, 
hospital or any place where the Veteran cannot see the exits and 
there are numerous people present.  The Veteran stated he gets a 
"real jittery" feeling down in his hair and he becomes "super 
aware" of what is around him almost to the point of not being 
able to bear it.  The Veteran also testified that he has 
difficulty understanding complex instructions and this lack of 
focus is what got him terminated from one of his positions.  The 
Veteran stated that he would lose track of where he was when 
driving on the highway and would miss an exit or a turn.  The 
Veteran said he is always thinking about Vietnam.  The Veteran 
testified he suffered from depression and had trouble sleeping, 
but the medication he is taking has helped him in these areas.

The Veteran was examined by Dr. J.P., a private psychologist, in 
February 2010.  The Veteran was well-groomed and well-nourished 
and demonstrated proper hygiene at the examination.  The Veteran 
stated he does not need any assistance dressing, grooming or 
bathing himself on a daily basis, and needs no reminders to 
complete these tasks.  The Veteran reported that as a result of 
his PTSD, he experiences survival guilt and that when he is 
driving for long periods of time he loses time and goes back to 
Vietnam in his mind.  The Veteran reported that he cannot 
remember things, loses interest in what people say to him and 
tunes out.  The Veteran stated he cannot pay attention to 
anything for any period of time; most notably, the Veteran stated 
he is not able to watch an entire television program because he 
will "space out."  The Veteran stated that he experiences 
nightmares and flashbacks regularly.  The Veteran reported that 
he is depressed and has been prescribed medication to treat his 
depression and nightmares.  The Veteran denied experiencing 
auditory or visual hallucinations.

The Veteran stated that he has a good relationship with his wife 
and that she has put up with a lot from him.  The Veteran said he 
has one friend.  The Veteran also mentioned that he has kept a 
distance between his two daughters.  The Veteran stated that he 
works once every few months doing electronic diagnostics for 
ambulances.  The Veteran stated he does not have any 
organizational affiliations.  The Veteran stated he is not able 
to go to the grocery store alone because he becomes very 
disoriented.  The Veteran reported that he is not able to handle 
money and that his wife takes care of financial matters for him.

Dr. J.P. noted that the Veteran appeared lethargic during the 
examination, but that his rate, rhythm and flow of speech were 
within normal limits.  Dr. J.P. also noted that the Veteran was 
grossly oriented to person, place, time and situation.  Dr. J.P. 
noted that the Veteran correctly answered the questions "In 
which direction does the sun rise," and "How many weeks are in 
a year."  The Veteran named "Bush, Clinton, Carter and Nixon" 
as four presidents who have been in office since 1950.  The 
Veteran also stated that Martin Luther King, Jr. was a "civil 
rights activist."  Dr. J.P. also noted that the Veteran was able 
to correctly recall four of four words immediately after they 
were presented to him, and two of four words after an approximate 
10 minute delay.  Dr. J.P. noted that the Veteran completed his 
serial sevens task up to the number 79 in a matter of 71 seconds, 
committing two errors.  Dr. J.P. noted that the Veteran correctly 
solved the following calculations: 4 plus 6, 9 minus 2, 5 times 
5, 56 divided by 8, 14 plus 17, 43 minus 38, and 21 times 5.  The 
Veteran did not know the answer to 128 divided by 8.  Dr. J.P. 
also indicated that the Veteran's level of insight appeared 
adequate.  Based on the foregoing, Dr. J.P. diagnosed the Veteran 
with chronic PTSD and having problems with his primary support 
group and social environment.

The Veteran underwent another VA examination in March 2010.  
During this examination, the Veteran reported that he had been 
working part-time (10-15 hours per month) for an ambulance 
company repairing electrical and mechanical systems.  The Veteran 
indicated that he still has problems following instructions and 
has to ask his boss to repeat himself.  The Veteran stated that 
he is "just so scrambled" and that he is "constantly in 
Vietnam."  The Veteran reported that he has one friend that he 
sees weekly and that his wife "baby-sits" him.  When asked, the 
Veteran could not remember the ages of his two daughters and 
after some time, he recalled the years they were born.  The 
Veteran reported that he sees his one daughter monthly and the 
other daughter twice per year.  The Veteran has seven 
grandchildren ranging in age from one year to 16 years old and 
they get together as a family only at Christmastime.  The Veteran 
reported that as a couple, he and his wife go to church every 
Sunday and play cards with a group of people once per month.  The 
Veteran admitted to keeping his distance from his wife and 
daughters when he returned from Vietnam because he knew he was 
going to die and he didn't want his wife and children to get too 
emotionally attached to him.  Despite having played golf with his 
son-in-law and playing with his dog, the Veteran mainly "piddles 
around."  The Veteran spends a great deal of time at home alone 
mowing the yard and cleaning the house when it needs to be done.  
The Veteran reported that he procrastinates and has a great deal 
of difficulty scheduling events in advance.  The Veteran also 
reported doing a little bit of shopping but he avoids anywhere 
where there are crowds present.  The Veteran stated that his wife 
does the grocery shopping for this reason.  The Veteran reported 
that he was not assaultive since his prior exam.  The Veteran 
reported that he may go two days without bathing because he does 
not want to take the time to bathe.  The Veteran said his wife 
complains about this to him.

The VA examiner noted that the Veteran had some difficulty with 
orientation insofar as the Veteran knew it was March, but was not 
sure what day it was.  The VA examiner also noted that the 
Veteran had problems with his short-term memory despite his 
immediate recall being intact.  The VA examiner noted that the 
Veteran remembered two out of three words right away but had 
difficulty with the third word and was only able to remember it 
when given a hint.  The VA examiner also noted that the Veteran 
had some problems with long-term memory in that it took him some 
time to recall Presidents Carter and Clinton when asked to recall 
the previous presidents.  The VA examiner noted that the 
Veteran's ability to form concepts and to abstract appeared to be 
within the normal limits and that his social judgment was good.  
The VA examiner reported that the Veteran had lost his train of 
thought three to four times during the examination when answering 
questions that were asked of him and also displayed some 
difficulty with concentration.  When asked about his 
concentration problems, the Veteran reported that he frequently 
loses track of the story line when he watches a television 
program.

Regarding depressive symptoms, the Veteran reported he feels sad 
much of the time and he receives very little pleasure from the 
activities he used to enjoy.  The Veteran reported that he sleeps 
more than usual and that is appetite is much less than before.  
The Veteran stated he feels more restless and wound up than 
usual.  The Veteran admitted he has thoughts of killing himself, 
but would not carry them out.  The Veteran also reported that he 
is more critical of himself and more discouraged than he used to 
be.  The Veteran feels guilty for the many things he has done and 
did not consider himself as worthwhile and useful as he was in 
the past.  The Veteran stated that he has felt this way and had 
these symptoms for a long time.  The VA examiner noted that the 
Veteran did not appear to have problems with general anxiety, but 
that the Veteran reported he may have anxiety attacks.  The 
Veteran reported that at times he may be in places where he will 
become "super aware" and his stomach will feel like it is in a 
knot and he will have to flee from that place.  The VA examiner 
noted that there was no indication of compulsive behavior and no 
evidence that the Veteran had trouble controlling his impulses.

Based on the foregoing evidence, the VA examiner concluded that 
the Veteran's symptoms have caused clinically significant 
distress and created impairments in social, occupational, 
psychosocial or other important areas of functioning.  The VA 
examiner gave the Veteran a GAF level of 56.  The VA examiner 
noted that the prognosis for psychiatric improvement is guarded 
to fair.  The VA examiner also noted that the Veteran is less 
reliable and productive due to his PTSD symptoms as he 
demonstrated considerable problems with concentration and staying 
on task.  The Veteran also avoids people generally and crows 
specifically, as these situations induce a feeling of panic.  The 
VA examiner stated that the aforementioned symptoms are likely to 
have a significant negative impact on his ability to maintain 
most any form of employment.




Analysis

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 61-70 is indicated where 
there are, "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 51-60 
is indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there are, 
"[s]erious symptoms (e.g. suicidal ideation, sever obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job)."  A score of 31-40 is indicated where 
there is "[s]ome impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family and is unable to work; child frequently 
bears up younger children, is defiant at home, and is failing at 
school.)"

The list of seven symptoms in Diagnostic Code 9411 is intended to 
describe the total occupational and social impairment of a person 
with certain mental disorders. But it is not expected, especially 
with the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. §4.21. 
Moreover, with respect to mental disorders, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) (comments 
accompanying amendments to the schedule of criteria for mental 
disorders).  The severity of effects of a mental disorder 
determines the rating.  Id.  

The October 2010 rating decision granted the Veteran an increased 
rating of 50 percent, effective from April 15, 2008.  The Board 
finds, however, that the evidence of record meets the criteria 
for a 70 percent rating for the Veteran's PTSD.  As shown above, 
the Veteran has symptoms of hypervigilance, flashbacks, 
nightmares, suicidal ideation, social avoidance, irritability, 
near continuous depression and difficulty in establishing and 
maintaining effective work and social relationships, due to PTSD.  
The Board in particular notes the multiple instances of thought 
impairment/disorientation and suicidal ideation over the course 
of the last six years combined with the fact that the Veteran has 
sometimes been inattentive to daily tasks like bathing, 
ostensibly due to his PTSD.  These symptoms indicate that the 
Veteran meets the criteria for a 70 percent rating.

Given the Veteran's contentions, testimony and symptoms, the 
record more nearly approximates occupational and social 
impairment, with deficiencies in most areas, than occupational 
and social impairment with reduced reliability and productivity 
contemplated in a 50 percent disability rating.  See 38 C.F.R. 
§4.7 (when there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating).  Therefore, the Board finds that the Veteran's 
PTSD symptoms most approximately meet the criteria for a 70 
percent rating.

The Veteran's symptoms do not meet the criteria for a 100 percent 
rating for PTSD.  The greater weight of the evidence indicates 
that the Veteran's PTSD does not result in total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; or memory loss for names of close 
relatives, own occupation, or own name.  Therefore, the Veteran 
does not meet the criteria for a 100 percent rating.  

Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected PTSD.  
The evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the appropriate ratings criteria (which 
explicitly contemplates social and occupational impairment).  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  Since the 
available schedular evaluation adequately contemplates the 
Veteran's level of disability and symptomatology, the second and 
third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this 
service-connected disability causes impairment over and above 
that which is contemplated in the assigned schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The evidence does not support the 
proposition that the Veteran's service-connected disability 
presents such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular rating 
under 38 C.F.R. §3.321(b)(1) (2010).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. §5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Formerly, the elements of proper notice included informing the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008, as to 
applications for benefits pending before VA or filed thereafter, 
to eliminate the requirement that VA will request the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 C.F.R. §3.159 (2010).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply 
to all five elements of a "service connection" claim, defined 
to include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.  In this case, the Veteran was 
notified of the respective duties of the claimant and of VA, as 
well as of the evidence needed to substantiate his claim for an 
increased rating for PTSD by letter in April 2008.  This letter 
provided the Veteran with the specific notice required by 
Dingess, supra.  

The Board finds that the Veteran is not prejudiced by the manner 
or timing of VCAA notice in this case.  He was given the 
diagnostic codes and rating criteria for his PTSD disability in 
the April 2008 letter, the July 2007 and October 2010 rating 
decisions, the October 2009 Statement of the Case and October 
2010 Supplemental Statement of the Case.  These notifications 
show that a reasonable person could be expected to understand 
what was needed to substantiate the claims.  Further, the Veteran 
has been represented by a Veteran's Service Organization and an 
attorney during this appeal process and have had a meaningful 
opportunity to assist in the development of his claim.  Thus, the 
Veteran was accordingly made well aware of the requirements for 
increased evaluations pursuant to the applicable diagnostic 
criteria.  The Veteran described how the disability impacted his 
daily activities in his two VA examinations, during his February 
2010 hearing before the Decision Review Officer at the RO and in 
submissions to the VA.  Consequently, it is also demonstrated 
that the Veteran had actual knowledge of the specific rating 
criteria for the disabilities, and why higher ratings had not 
been assigned, as well as an opportunity to present evidence and 
argument to support a higher rating.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains service treatment records, SSD records, VA 
examination records, VA treatment records and a private medical 
record.  The Veteran was given two VA examinations with medical 
opinions, in connection with the claim.  The Veteran testified 
before a Decision Review Officer in February 2010.  Statements of 
the Veteran and his representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  Neither 
the Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

An initial rating of 70 percent for PTSD is granted, subject to 
the law and regulations regarding the payment of monetary 
benefits.


REMAND

A total disability rating based upon unemployability (TDIU) may 
be assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, or as 
a result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§3.340, 3.34l, 
4.16(a) (2010).  In exceptional circumstances, where the Veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. §4.16(b). 

The Board is aware of the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in the case of Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Court 
found that a claim for a TDIU was part of the determination of an 
underlying increased rating claim and cited to Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a 
TDIU claim is raised once a Veteran submits evidence of a medical 
disability; makes a claim for the highest rating possible; and 
submits evidence of unemployability.  See 38 C.F.R. §3.155(a).  

In this case, the Veteran has made clear he is seeking the 
highest possible rating for his PTSD, is now at 70 percent for 
one disability (PTSD), which meets the provisions of 38 C.F.R. 
§4.16(a) and there are indications in the record that he may be 
only capable of marginal employment (currently engaged in part-
time work).  

For these reasons, the Board finds that the record reasonably 
raises a claim of entitlement to TDIU, as part of the current 
appeal.  However, the Veteran has received no notification of the 
evidence needed to substantiate this claim, nor has it been 
adjudicated by the RO to date.  Such action will be needed on 
remand.

Accordingly, the case is REMANDED for the following action:

1.	A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§5103 
and 5103A, the need for additional evidence 
regarding a TDIU claim.  This letter must 
inform the Veteran about the information and 
evidence that is necessary to substantiate 
the claim and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  
The Veteran should also be notified that, in 
cases where service connection is granted, 
both a disability evaluation and an 
effective date for that evaluation will be 
granted.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	After the completion of any additional 
development deemed necessary, the Veteran's 
claim of entitlement to TDIU should be 
adjudicated.  If the determination of any 
claim remains less than fully favorable to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Then afford the 
Veteran and his representative the requisite 
opportunity to respond before the claims 
folder is returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


